Title: From George Washington to John Page, 30 January 1796
From: Washington, George
To: Page, John


          
            Private
            Dear Sir
            Saturday 30th Jan: 1796
          
          Retaining but an imperfect recollection of the facts that influenced the decision on Mr Guenets petition, I desired the Secretary of State to make particular enquiry into the nature of his

case (of the district Judge & others) & report specially to me on the occasion.
          Enclosed is the result, which I give you the perusal of as a proof of his want of candour, and that every favor consistent with the Laws and the nature of his offence, had been shewn to him; in consideration of his circumstances, by the Court: As also the necessity for example: for indeed you, nor no other, not in the Administration of the government, can form any idea of the plague & vexation it has received from the conduct of these kind of people, & the complaints which have proceeded from them, from one or other, of the Representatives of the Belligerent Powers. When you have read the Enclosed Report, be so good as to return it to Dear Sir Your Obedt Servt
          
            Go: Washington
          
        